Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arranged substantially transversely” in claim 41 is a relative term which renders the claim indefinite. The term “arranged substantially transversely
” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In order to expedite prosecution, the term “arranged substantially transversely” is construed as how it might be interpreted by a person having ordinary skill in the art.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-34, 39, 42, 44-46, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2003/0211797, “Hill”).

Regarding claim 33, Hill anticipates 33. Method for producing an electrically conductive connection between a first conductive element and a second conductive element on a textile carrier material, the method including the following steps (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive yarn 120, 150 are respective first and second conductive elements, the insulating substrate 152 is a textile carrier material):
arranging the first and second conductive elements on the carrier material (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive yarn 120, 150 are arranged on the insulating substrate 152),
arranging an electrically conductive thermal transfer adhesive in a region of the first and second conductive element steps (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive adhesive or solder is arranged in a region of the electrically conductive yarn 120, 150),
melting the thermal transfer adhesive under pressure until it is flowable, such that the flowable thermal transfer adhesive at least partially surrounds the first and second conductive element and connects to the textile carrier material, and in that the first conductive element and the second conductive element are electrically connected to one another via the thermal transfer adhesive after the thermal transfer adhesive has hardened (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive adhesive or solder is melted under a pressure until flowable such that it partially surrounds and connects to the insulating substrate 152 and the electrically conductive yarn 120, 150are electrically connected to one another via the solder after it has hardened),
using a patch including an electrically conductive thermal transfer adhesive applied to a side facing the carrier material or using a patch and an adhesive patch made of electrically conductive thermal transfer adhesive (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are coated with an insulating coating which have a spot of electrically conductive adhesive applied at locations where an electrical connection is to be made thereto),
placing the patch or the patch and the adhesive patch, whereas the adhesive patch is arranged between the patch and carrier material, on the end of the first conductive element, the end of the second conductive element and on the carrier material before the thermal transfer adhesive is melted under pressure in order to produce the electrical connection (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are applied at locations where an electrical connection is to be made thereto, e.g., at the terminal locations for LEDs 160 and/or at intersections with conductive yarn 120. LEDs 160 may be connected to substrate 152 by any suitable means, e.g., by soldering or electrically conductive adhesive).

Regarding claim 34, Hill anticipates 34. The method according to claim 33, characterized in that the patch is electrically conductive on the side facing away from the carrier material and the side facing away from the carrier material is electrically connected to the side facing the carrier material (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are applied at locations where an electrical connection is to be made thereto, e.g., at the terminal locations for LEDs 160 and/or at intersections with conductive yarn 120. LEDs 160 may be connected to substrate 152 by any suitable means, e.g., by soldering or electrically conductive adhesive).

Regarding claim 39, Hill anticipates 39. The method according to claim 33, further including the steps of
applying an electrically non-conductive thermal transfer adhesive to the outer edges of the patch continuously over the circumference of the patch before the patch is placed on the carrier material to produce the electrical connection (Figs. 1A, 2, [0065]; A coating, e.g., an epoxy or “glop-drop” or “glob-drop” coating, or an insulating film, may be applied thereover to additionally secure the electronic devices to the substrate and/or to smooth any edges or projections that might snag or otherwise interfere with the weaving process.).

Regarding claim 42, Hill anticipates 42. The method according to claim 33, characterized in that an electrically conductive thermal transfer adhesive is applied to the patch by means of a printing method (Figs. 1A, 2, [0065 the conductor pattern could be printed with an electrically conductive ink).

Regarding claim 44, Hill anticipates 44. The method according to claim 42, characterized in that an electrically conductive thermal transfer adhesive is at least partially overprinted with an electrically non-conductive thermal transfer adhesive, or vice versa (Figs. 1A, 2, [0065]; the conductor pattern could be printed with an epoxy or adhesive. A coating, e.g., an epoxy or “glop-drop” or “glob-drop” coating, or an insulating film, may be applied thereover.).

Regarding claim 45, Hill anticipates 45. Method for producing an electrically conductive connection between a first conductive element and a second conductive element on a textile carrier material, the method including the following steps (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive yarn 120, 150 are respective first and second conductive elements, the insulating substrate 152 is a textile carrier material):
arranging the first and second conductive elements on the carrier material (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive yarn 120, 150 are arranged on the insulating substrate 152),
arranging an electrically conductive thermal transfer adhesive in a region of the first and second conductive element (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive adhesive or solder is arranged in a region of the electrically conductive yarn 120, 150)
and melting the thermal transfer adhesive under pressure until it is flowable, such that the flowable thermal transfer adhesive at least partially surrounds the first and second conductive element and connects to the textile carrier material, and in that the first conductive element and the second conductive element are electrically connected to one another via the thermal transfer adhesive after the thermal transfer adhesive has hardened (Figs. 1A, 2, [0029], [0033]-[0035]; the electrically conductive adhesive or solder is melted under a pressure until flowable such that it partially surrounds and connects to the insulating substrate 152 and the electrically conductive yarn 120, 150are electrically connected to one another via the solder after it has hardened),
using a patch including an electrically conductive thermal transfer adhesive applied to a side facing the carrier material or a patch and an adhesive patch made of electrically conductive thermal transfer adhesive between the patch and the carrier material as the second conductive element (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are coated with an insulating coating which have a spot of electrically conductive adhesive applied at locations where an electrical connection is to be made thereto),
placing the patch or the patch and the adhesive patch, whereas the patch is electrically conductive on a side facing the carrier material, on the end of the first conductive element and on the carrier material before the thermal transfer adhesive is melted under pressure in order to produce the electrical connection (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are applied at locations where an electrical connection is to be made thereto, e.g., at the terminal locations for LEDs 160 and/or at intersections with conductive yarn 120. LEDs 160 may be connected to substrate 152 by any suitable means, e.g., by soldering or electrically conductive adhesive).

Regarding claim 46, Hill anticipates 46. The method according to claim 45, characterized in that the patch is electrically conductive on the side facing away from the carrier material and the side facing away from the carrier material is electrically connected to the side facing the carrier material (Figs. 1A, 2, [0029], [0033]-[0035]; the conductor 154 or contacts 158 are applied at locations where an electrical connection is to be made thereto, e.g., at the terminal locations for LEDs 160 and/or at intersections with conductive yarn 120. LEDs 160 may be connected to substrate 152 by any suitable means, e.g., by soldering or electrically conductive adhesive).

Regarding claim 51, Hill anticipates 51. The method according to claim 45, further including the steps of applying an electrically non-conductive thermal transfer adhesive to the outer edges of the patch continuously over the circumference of the patch before the patch is placed on the carrier material to produce the electrical connection (Figs. 1A, 2, [0065]; A coating, e.g., an epoxy or “glop-drop” or “glob-drop” coating, or an insulating film, may be applied thereover to additionally secure the electronic devices to the substrate and/or to smooth any edges or projections that might snag or otherwise interfere with the weaving process.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claims 33 and 45 above, and further in view of Deflin et al. (US 2006/0207139, “Deflin”).

Regarding claims 40 and 52, Hill discloses the claimed invention as applied to respective claim 33, above.
Hill does not disclose the limitations of respective claims 40 and 45.
Deflin discloses characterized in that at least one conductive element including electrical insulation is used in the region of the electrically conductive thermal transfer adhesive and the insulation is at least partially melted when the electrical connection is produced, so that the at least one conductive element makes electric contact with the electrically conductive thermal transfer adhesive ([0037]; soldering is carried out in a very short space of time and at a temperature high enough to be able very quickly to strip off the protective insulation on the electrical wires, which insulation melts under the heat, and to solder these wires, without however damaging the rest of the fabric).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hills method with Deflin’s soldering in order to provide a flexible support made of fabric and comprises woven yarns, including electrically conducting wires used to transmit the supply/control signals, as suggested by Deflin at [0014].


Regarding claim 41, Hill in view of Deflin discloses the claimed invention as applied to claim 40, above.
Hill discloses 41. The method according to claim 40, characterized in that an electrically conductive wire is arranged substantially transversely to the conductive element, between the carrier material and the at least one conductive element including insulation and/or between the at least one conductive element including insulation and a patch before the electrical connection is produced (Figs. 1A, 2, [0029], [0033]-[0035]; electrically conductive yarn 140 is arranged substantially transversely to the conductive element, between the carrier material and the at least one conductive element including insulation and/or between the at least one conductive element including insulation and a patch before the electrical connection is produced).

Allowable Subject Matter
Claims 35-38, 43 and 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hill and Deflin does not disclose using the patch, including a first and a second region made of electrically conductive thermal transfer adhesive and a third region made of electrically non-conductive thermal transfer adhesive, on a side facing the carrier material, and placing the patch by the first region on the end of the first conductive element and by the second region on the end of the second conductive element on the carrier material before the thermal transfer adhesives of the regions are melted under pressure in order to produce the electrical connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847